Pfeifer, J.,
dissenting. The concerns raised in my dissent in State ex rel. Plain Dealer Publishing Co. v. Geauga Cty. Court of Common Pleas, Juv. Div. (2000), 90 Ohio St.3d 79, 89-90, 734 N.E.2d 1214, 1223-1224, remain manifest.
Fortunately, it is the rare exception when the underlying charge in a criminal case heard in juvenile court involves aggravated murder. Allowing open detention hearings in cases involving aggravated murder is less troubling than allowing open detention hearings in cases involving the fairly minor offenses, like petty theft, which comprise the bulk of criminal cases heard in juvenile courts. However, no matter what the circumstances, the burden of persuasion should not be on the child, who is typically not represented by either counsel or family. The presumption of open detention hearings established by this court renders meaningless the statutory scheme that keeps juvenile records closed. In short, this court has elevated the needs of newspapers and other publishers over those of the children the juvenile system is designed to protect. I dissent.